      Case 2:16-cv-01081-MJH-CRE Document 454 Filed 08/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALTON D. BROWN,                                )
                                               )
       Plaintiff,                              )
                       v.                      )   Civil No. 16-1081
                                               )
TOM WOLF, et. al,                              )
                                               )
       Defendants.                             )

                                   MEMORANDUM ORDER

       Before the Court is Alton D. Brown’s Motion for Reconsideration of this Court’s Order

denying Mr. Brown’s Appeal of the Magistrate’s Order of June 2, 2021 (which Order denied Mr.

Brown’s “Motion for Protection from the Retaliation in the Form of Denying Plaintiff the

Vaccine for Covid-19”). ECF No. 445. All Defendants have filed Responses to Mr. Brown’s

Motion. ECF Nos. 450, 452, & 453. All three Defendants’ argue that Mr. Brown has not met

the standard for reconsideration in that he has not shown a need “to correct manifest errors of

law or fact or to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906,

909 (3d Cir.1985); see also Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir.1999).

In addition, the Commonwealth Defendants state that SCI-Fayette has informed them that Mr.

Brown received his COVID-19 vaccination on July 23, 2021. ECF No. 453, at 3.

       AND NOW, this 23rd day of August 2021, inasmuch as Mr. Brown has not presented an

intervening change in law; the availability of new evidence that was not available at the time of

his original motion; or the need to correct a clear error of law or fact or to prevent manifest

injustice, his Motion is DENIED.


                                                       s/Marilyn J. Horan
                                                      Marilyn J. Horan
                                                      United States District Judge
      Case 2:16-cv-01081-MJH-CRE Document 454 Filed 08/23/21 Page 2 of 2




cc:    Alton D. Brown, pro se
       DL-4686
       SCI Fayette
       48 Overlook Drive
       LaBelle, PA 15450-1050
       (via U.S. First Class Mail)




                                      2
